PER CURIAM:
|, Writ granted in part. Petitioner initiated proceedings in the district court seeking the return of money seized at the time of his arrest and introduced into evidence at his trial. The district court found the proceedings premature under La.R.S. 15:32 because five years have not elapsed from the final disposition of the case. The district court erred. This provision places no obligation on the owner to forbear five years before seeking return of the money seized and used as evidence. Instead, the pertinent provisions governing property forfeiture are provided in Chapter 26, the Seizure and Controlled Dangerous Substances Property Forfeiture Act, La.R.S. 40:2601 et seq. Accordingly, the application is granted for the sole purpose of transfer to the district court to reconsider its ruling and to construe the application as a motion for release of seized property pursuant to the provisions of Chapter 26. Nothing in *211this ruling precludes the state, however, from requesting an order from the district court that the money be destroyed, pursuant to La.R.S. 15:41, provided the state can prove the money is contraband that has become so [{.tainted with hazardous chemicals that its destruction is in the public interest, as the state alleged in district court. The application is otherwise denied.